The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, drawn towards a voltage-tunable polarizer including a quarter waveplate.
Group II, claims 8-16, drawn towards a nano-imaging system including an optical microscope.
Group III, claims 17-23, drawn towards photographic imaging system including a camera.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical features of Group I include at least a quarter waveplate configured to receive light incident on an incoming surface thereof; a liquid crystal retarder disposed on the quarter wave plate and configured to receive the light passing through the quarter waveplate; a linear polarizer disposed on the liquid crystal retarder and configured to receive the light passing through the liquid crystal retarder; and a controller that is operably coupled to the liquid crystal retarder and supplies a voltage to the liquid crystal retarder, which are not present in Groups II-III.
The special technical features of Group II include at least a nano-imaging system, comprising: an optical microscope operates to project light onto a sample of interest; a voltage-tunable polarizer disposed in light path of the optical microscope, which are not present in Groups I & III.
The special technical features of Group III include at least a photographic imaging system, comprising: a camera that captures images of objects of interest; a voltage-tunable polarizer disposed in light path of the camera, which are not present in Groups I-II.
The common technical features shared by Groups I-III are wherein, in response to a voltage applied thereto, the voltage-tunable polarizer changes polarization state of light propagating through without mechanical rotation of the polarizer itself; and a controller operably coupled to the voltage-tunable polarizer to supply voltage to the voltage-tunable polarizer.
However, these common features are previously disclosed by US 3912369 A to Kashnow, R (hereinafter "Kashnow"). Kashnow discloses wherein, in response to a voltage applied thereto (in response to an excitation voltage applied (voltage applied thereto); column 6, lines 1-10), the voltage-tunable polarizer changes polarization state of light propagating through without mechanical rotation of the polarizer itself (a liquid crystal device 40 (voltage-tunable polarizer) changes a polarization (polarization state) of light moving there through without mechanically rotating the liquid crystal device 40; figures 5 & 3; column 5, lines 1-10; column 6, lines 1-20); and a controller operably coupled to the voltage-tunable polarizer to supply voltage to the voltage-tunable polarizer (a source 23 (controller) connected to the liquid crystal device 40 to supply the excitation voltage to the liquid crystal device 40; figures 3 & 5; column 6, lines 1-10 & 45-55). 
Since the common technical features are previously disclosed by the Kashnow reference, these common features are not special and so Groups I-III lack unity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON M ROSARIO whose telephone number is (571)270-1866.  The examiner can normally be reached on Monday-Friday, 9am-6pm,EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                      /NELSON M ROSARIO/                                                                                                      Primary Examiner, Art Unit 2624